Matter of Nichols v Miller (2020 NY Slip Op 03917)





Matter of Nichols v Miller


2020 NY Slip Op 03917


Decided on July 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
COLLEEN D. DUFFY
BETSY BARROS
ANGELA G. IANNACCI, JJ.


2019-13337	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Owen Nichols, petitioner,
vWilliam Miller, etc., et al., respondents. Owen Nichols, East Elmhurst, NY, petitioner pro se.


Letitia James, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent William Miller.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Ann Bordley, and Coby Ballard of counsel), respondent pro se.

Proceeding pursuant to CPLR article 78 in the nature of prohibition and mandamus to prohibit the respondents from proceeding in a criminal action entitled People v Nichols , pending in the Supreme Court, Kings County, under Indictment No. 7682/18, and to compel the respondents to dismiss the indictment in that action, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the proceeding is dismissed, without costs or disbursements.
Under the particular circumstances of this case, this Court does not have subject matter jurisdiction to entertain this proceeding (see  CPLR 7804[b]; 506[b]; Matter of Nolan v Lungen , 61 NY2d 788, 789-790).
RIVERA, J.P., DUFFY, BARROS and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court